 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FREDDY ZAVALA ODANGA                                Case No.: 3:19-cv-1292-JLS-RBM
     Inmate No. 1811340006,
12
                                        Plaintiff,       ORDER: (1) GRANTING MOTION
13                                                       TO PROCEED IN FORMA
                         vs.                             PAUPERIS; AND (2) DISMISSING
14
     SHERIFFS OF SAN DIEGO, et al.                       CIVIL ACTION AS FRIVOLOUS
15                                                       PURSUANT TO 28 U.S.C.
                                     Defendants.         § 1915(e)(2)(B)
16
17
                                                         (ECF No. 3)
18
19
20         Plaintiff Freddy Zavala Odanga, proceeding pro se, and currently housed at the West
21   Valley Detention Center located in Rancho Cucamonga, California, has filed this civil
22   rights action under to 42 U.C.S. § 1983. Complaint (“Compl.”), ECF No. 1. Plaintiff did
23   not prepay the civil filing fee required by 28 U.S.C. § 1914(a); instead, he filed a Motion
24   to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). See ECF No. 3.
25   I.    Motion to Proceed IFP
26         All parties instituting any civil action, suit, or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of
28
                                                     1
                                                                                3:19-cv-1292-JLS-RBM
 1   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 4   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A prisoner granted leave to proceed IFP,
 5   however, remains obligated to pay the entire fee in “increments” or “installments,” Bruce
 6   v. Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.
 7   2015), regardless of whether the action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1)
 8   & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 9          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
10   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
11   6-month period immediately preceding the filing of the complaint.”                              28 U.S.C.
12   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
13   trust account statement, the Court assesses an initial payment of 20% of (a) the average
14   monthly deposits in the account for the past six months, or (b) the average monthly balance
15   in the account for the past six months, whichever is greater, unless the prisoner has no
16   assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody
17   of the prisoner then collects subsequent payments, assessed at 20% of the preceding
18   month’s income, in any month in which his account exceeds $10, and forwards those
19   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce,
20   136 S. Ct. at 629.
21          In support of his request to proceed IFP, Plaintiff has submitted a copy of his inmate
22   trust account statement. See ECF No. 4; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2;
23   Andrews, 398 F.3d at 1119. These documents show that Plaintiff had a negative balance
24   at the time of filing. Based on this accounting, the Court GRANTS Plaintiff’s request to
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016)). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                             3:19-cv-1292-JLS-RBM
 1   proceed IFP, and will assess no initial partial filing fee pursuant to 28 U.S.C. § 1915(b)(1).
 2   See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited
 3   from bringing a civil action or appealing a civil action or criminal judgment for the reason
 4   that the prisoner has no assets and no means by which to pay the initial partial filing fee.”);
 5   Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts
 6   as a “safety-valve” preventing dismissal of a prisoner’s IFP case based solely on a “failure
 7   to pay . . . due to the lack of funds available to him when payment is ordered.”). The Court
 8   will further direct the Watch Commander for the West Valley Detention Center, or their
 9   designee, to collect the entire $350 balance of the filing fees required by 28 U.S.C. § 1914
10   and forward them to the Clerk of the Court pursuant to the installment payment provisions
11   set forth in 28 U.S.C. § 1915(b)(1). See id.
12   II.   Sua Sponte Screening per 28 U.S.C. § 1915(e)(2) and § 1915A
13         A.     Standard of Review
14         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
15   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes,
16   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which
17   is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
18   immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (discussing
19   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
20   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
21   targets of frivolous or malicious suits need not bear the expense of responding.’”
22   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citations omitted).
23         “The standard for determining whether a plaintiff has failed to state a claim upon
24   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
25   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
26   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
27   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
28   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
                                                    3
                                                                                 3:19-cv-1292-JLS-RBM
 1   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
 2   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
 3   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
 4         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 5   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 6   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
 7   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
 8   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
 9   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
10   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
11         B.     Analysis
12         Although difficult to discern, Plaintiff’s Complaint appears to contain allegations
13   that there is a prostitution ring operating out the San Diego County Sheriff’s Department.
14   See generally Compl. Plaintiff also alleges Defendants are “levying war or acts of treason
15   against the U.S.” Id. at 2.
16         The Court finds Plaintiff’s entire Complaint frivolous. A pleading is “factual[ly]
17   frivolous[]” if “the facts alleged rise to the level of the irrational or the wholly incredible,
18   whether or not there are judicially noticeable facts available to contradict them.” Denton
19   v. Hernandez, 504 U.S. 25, 25–26 (1992). “[A] complaint, containing as it does both
20   factual allegations and legal conclusions, is frivolous where it lacks an arguable basis either
21   in law or in fact. . . . [The] term ‘frivolous,’ when applied to a complaint, embraces not
22   only the inarguable legal conclusion, but also the fanciful factual allegation.” Neitzke v.
23   Williams, 490 U.S. 319, 325 (1989). When determining whether a complaint is frivolous,
24   the court need not accept the allegations as true, but must “pierce the veil of the complaint’s
25   factual allegations,” id. at 327, to determine whether they are “‘fanciful,’ ‘fantastic,’ [or]
26   ‘delusional,’” Denton, 504 U.S. at 33 (quoting Neitzke, 490 U.S. at 328).
27         Here, the Court finds that Plaintiff’s claims “rise to the level of the irrational or the
28   wholly incredible,” Denton, 504 U.S. at 33, and, as such, his Complaint requires dismissal
                                                    4
                                                                                  3:19-cv-1292-JLS-RBM
 1   as frivolous and without leave to amend. See Lopez v. Smith 203 F.3d 1122, 1127 n.8 (9th
 2   Cir. 2000) (en banc) (noting that if a claim is classified as frivolous, “there is by definition
 3   no merit to the underlying action and so no reason to grant leave to amend.”).
 4   III.   Conclusion and Order
 5          Based on the foregoing, the Court:
 6          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
 7   (ECF No. 3).
 8          2.    ORDERS the Watch Commander for the West Valley Detention Center, or
 9   their designee, to collect from Plaintiff’s prison trust account the $350 filing fee owed in
10   this case by collecting monthly payments from the account in an amount equal to twenty
11   percent (20%) of the preceding month’s income and forward payments to the Clerk of the
12   Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.
13   § 1915(b)(2). ALL PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME
14   AND NUMBER ASSIGNED TO THIS ACTION.
15          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Watch
16   Commander, West Valley Detention Center, 9500 Etiwanda Avenue, Rancho Cucamonga,
17   California 91739.
18          4.    DISMISSES Plaintiff’s Complaint as frivolous pursuant to 28 U.S.C.
19   § 1915(e)(2) & § 1915A and without leave to amend; and
20          5.    CERTIFIES that an IFP appeal from this Order would also be frivolous and
21   therefore, could not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3). See
22   Coppedge v. United States, 369 U.S. 438, 445 (1962); Gardner v. Pogue, 558 F.2d 548,
23   550 (9th Cir. 1977) (indigent appellant is permitted to proceed IFP on appeal only if appeal
24   would not be frivolous).
25          IT IS SO ORDERED.
26   Dated: October 7, 2019
27
28
                                                    5
                                                                                  3:19-cv-1292-JLS-RBM
